

EXHIBIT 10.26


AMENDMENT 2015-2
MERCURY GENERAL CORPORATION
PROFIT SHARING PLAN
WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan, as amended (the “Plan”); and
WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and
WHEREAS, the Company deems it in the best interests of the Plan and the Company
to add a Roth deferral feature to the Plan, and also to provide for in-plan Roth
conversions under the Plan.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended as follows, effective
January 1, 2016:
1.    The definition of “Account” or “Accounts in Section 1.2 of the Plan is
amended to read as follows:
“‘Account’ or ‘Accounts’ shall mean Company Contributions Accounts, Compensation
Deferral Accounts, Roth Deferral Accounts, Employer Matching Contributions
Accounts, ESOP Accounts, AFI Matching Contributions Accounts, Rollover Accounts
and In-Plan Roth Conversion Accounts.”
2.    The definition of “Compensation Deferrals” under Section 1.2 of the Plan
is amended to read as follows:
“‘Compensation Deferrals’ shall mean an amount contributed to the Plan by the
Company in lieu of being paid to a Participant as salary or wages. For all
purposes of the Plan, ‘Compensation Deferrals’ shall include any Roth Deferrals
to the extent so designated by a Participant. Compensation Deferrals shall be
made under salary reduction arrangements between each Participant and the
Company with respect to salary or wages not yet paid or otherwise available to
the Participant as of the date of the Participant’s election under the
arrangement. Section 3.2 contains the provisions under which Compensation
Deferrals may be made.”
3.    The definition of “Compensation Deferral Account” under Section 1.2 of the
Plan is amended by adding the following sentence at the end thereof:
“To the extent that any Compensation Deferrals are Roth Deferrals, such Roth
Deferrals shall be credited to the Participant’s Roth Deferral Account instead
of the Compensation Deferral Account.”
4.    The following new definitions of “In-Plan Roth Conversion” and “In-Plan
Roth Conversion Account” are added to Section 1.2 of the Plan immediately after
the definition of “Hour of Service” thereunder, to read as follows:
“‘In-Plan Roth Conversion’ shall mean an amount that a Participant elects to
have credited to his or her ‘In-Plan Roth Conversion Account’ pursuant to
Section 3.4(e). An In-Plan Roth Conversion shall be subject to the taxation and
other rules set forth in Section 402(A)(c)(4) of the Code. The Plan shall
separately account for each Participant’s In-Plan Roth Conversions, including
any portion that is an amount not otherwise distributable, as referred to in
Code Section 402A(c)(4)(E). No amounts credited to, or attributable to, a
Participant’s Roth Deferral Account are eligible for an In-Plan Roth Conversion.
‘In-Plan Roth Conversion Account’ shall mean the Account maintained for a
Participant that is credited with the Participant’s In-Plan Roth Conversion
pursuant to Section 3.4(e). Any amounts credited to an In-Plan Roth Conversion
Account cannot subsequently be transferred to other Account(s) under the Plan.”
5.    The following new definitions of “Roth Deferral” and “Roth Deferral
Account” are added to Section 1.2 of the Plan immediately after the definition
of “Rollover Account” thereunder, to read as follows:
“‘Roth Deferral’ shall mean an after-tax Compensation Deferral that is
designated irrevocably by the Participant at the time of the deferral election
as a Roth Deferral.
‘Roth Deferral Account’ shall mean the Account maintained for a Participant that
is credited with the amount, if any, received by the Plan in accordance with
Section 3.2 as a Roth Deferral, together with the allocations thereto as
required by the Plan.”
6.    Section 3.2(a) of the Plan is amended by adding the following two new
paragraphs at the end thereof, to read as follows:
“Effective January 1, 2016, each Participant who meets the requirements of
Section 2.1(b) may elect Compensation Deferrals, in the manner prescribed by the
Committee, in whole percentages from 1% to 50% of the Participant’s Compensation
for each payroll period, subject to the limitations in Sections 3.1, 3.5, 3.6
and 5.1. The Participant’s Compensation Deferrals shall be credited to the
Participant’s Compensation Deferral Account (except that Compensation Deferrals
that are designated by the Participant as Roth Deferrals shall be credited to
the Participant’s Roth Deferral Account instead of the Compensation Deferral
Account).
At the time of making a Compensation Deferral election, a Participant shall
indicate whether all or a portion of the Compensation Deferral is a Roth
Deferral. Roth Deferrals are treated by the Company as includible in the
Participant’s income at the time the Participant would have received that amount
in cash if the Participant had not made a Compensation Deferral election.
Contributions and withdrawals of Roth Deferrals will be credited and debited to
the Roth Deferral Account maintained for each Participant. The Plan will
maintain a record of the amount of Roth Deferrals in each Participant’s Roth
Deferral Account. Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Deferral Account and the Participant’s other Accounts under the Plan. No
contributions other than Roth Deferrals and properly attributable earnings will
be credited to each Participant’s Roth Deferral Account. To the extent that a
Participant’s Compensation Deferrals are made under the automatic enrollment
provisions of Section 2.2(b), the Participant’s Compensation Deferrals shall be
treated as pre-tax Compensation Deferrals, absent a different election by the
Participant.”
7.    A new Section 3.4(e) is added to the Plan, to read as follows:
“(e)    In-Plan Roth Conversions.
(1)    To the extent permitted under this Section 3.4(e), a Participant
described in this Section 3.4(e) may elect that the vested portion of his
Accounts as designated below be designated as an In-Plan Roth Conversion. Any
such election shall be irrevocable. No withdrawals may be taken under this
Section 3.4(e), and any converted amounts that are not otherwise distributable,
as referred to in Code Section 402A(c)(4)(E), shall remain subject to any
applicable restrictions on distribution notwithstanding the conversion. However,
nothing in this Section 3.4(e) shall limit withdrawals that are expressly
permitted under other provisions of the Plan. The Committee may establish rules
and procedures governing elections under this Section 3.4(e), including but not
limited to the frequency of elections, required forms and deadlines.
(2)    A Participant who has attained at least age 59-1/2 may elect that any
vested portion of his Accounts, other than his Roth Deferral Account, be
designated as an In-Plan Roth Conversion.
(2)    A Participant who has not attained at least age 59-1/2 may elect that any
portion of his Compensation Deferral Account and/or Rollover Account (but not
his other Accounts) be designated as an In-Plan Roth Conversion.
8.    Section 3.5(b) of the Plan is amended by adding the following at the end
thereof:
“In the case of a distribution under this subsection (b), a Participant may
designate the extent to which the excess Compensation Deferrals are composed of
pre-tax Compensation Deferrals and Roth Deferrals, but only to the extent such
types of deferrals were made for the year. If the Participant does not designate
which type(s) of deferrals are to be distributed, the Plan will distribute
pre-tax Compensation Deferrals first.”
9.    Section 3.6(d)(1) of the Plan is amended by adding the following at the
end thereof:
“In the case of a distribution of excess Compensation Deferrals under this
paragraph (1), a Participant may designate the extent to which the excess amount
is composed of pre-tax Compensation Deferrals and Roth Deferrals, but only to
the extent such types of deferrals were made for the year. If the Participant
does not designate which type(s) of deferrals are to be distributed, the Plan
will distribute pre-tax Compensation Deferrals first.”
10.    Section 6.1 of the Plan is amended to read as follows:
“6.1    Fully Vested Accounts.
A Participant’s Compensation Deferral Account, Roth Deferral Account, Rollover
Account and In-Plan Roth Conversion Account shall be 100% vested and
nonforfeitable.”
11.    Section 7.1(b)(1) of the Plan is amended to read as follows:
“(1)    is the amount credited to such Participant’s Compensation Deferral
Account, Roth Deferral Account, In-Plan Roth Conversion Account, Rollover
Account and AFI Matching Contributions Account as of the most recent Valuation
Date preceding the liquidation of the Account for distribution, and”
12.    Section 7.2(a) of the Plan is amended through the first colon thereunder
to read as follows:
“Subject to the approval of the Committee and guidelines promulgated by the
Committee, withdrawals from the Participant’s Compensation Deferral Account,
Roth Deferral Account, In-Plan Roth Conversion Account, Company Contributions
Account, Employer Matching Contributions Account, ESOP Account and Rollover
Account (collectively, his ‘Accounts’) may be permitted to meet a financial
hardship resulting from:”
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment 2015-1 to the Plan this 23rd day of December, 2015.


MERCURY GENERAL CORPORATION


By:     /s/ THEODORE STALICK


Its:     Senior Vice President and Chief Financial Officer



1

